Case 4:19-cv-03430 Document 42 Filed on 09/18/20 in TXSD Page 1 of 8
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              September 18, 2020
                                                               David J. Bradley, Clerk
Case 4:19-cv-03430 Document 42 Filed on 09/18/20 in TXSD Page 2 of 8
Case 4:19-cv-03430 Document 42 Filed on 09/18/20 in TXSD Page 3 of 8
Case 4:19-cv-03430 Document 42 Filed on 09/18/20 in TXSD Page 4 of 8
Case 4:19-cv-03430 Document 42 Filed on 09/18/20 in TXSD Page 5 of 8
Case 4:19-cv-03430 Document 42 Filed on 09/18/20 in TXSD Page 6 of 8
Case 4:19-cv-03430 Document 42 Filed on 09/18/20 in TXSD Page 7 of 8
Case 4:19-cv-03430 Document 42 Filed on 09/18/20 in TXSD Page 8 of 8
